Citation Nr: 0206155	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  95-18 517	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  He subsequently perfected a timely appeal of that 
decision.

The record reflects that, on June 20, 2000, the RO received 
additional documentary evidence from the veteran.  
Thereafter, on June 22, 2000, the RO forwarded this case to 
the Board for appellate review.  The record reveals that the 
additional evidence submitted by the veteran was not reviewed 
by the RO and that it was not included in his claims folder 
before the case was forwarded to the Board.

In an August 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
Board was subsequently advised that additional evidence 
germane to this issue was received by the RO in June 2000 but 
was not reviewed by the RO or included in the claims folder.

In a statement submitted in January 2002, the veteran's 
accredited representative requested that the Board vacate its 
August 2000 decision on the basis that the veteran was denied 
due process by the failure of the RO to consider evidence 
made available to them prior to the transfer of his claims 
folder to the Board.

In a letter dated in May 2002, the Board advised the veteran 
that his motion to vacate the August 2000 decision was 
granted on the basis that obvious error had been committed by 
the RO.  Accordingly, the Board will now proceed to vacate 
the August 2000 decision and review his claim for service 
connection for PTSD on a de novo basis.


The Board notes that, in August 2000, the veteran submitted 
further documentary evidence, which was accompanied by a 
waiver of initial RO consideration.  At that time, the 
veteran also waived initial RO review of the evidence he 
submitted in June 2000.  Under previous law, any additional 
evidence submitted directly to the Board following the 
certification of an appeal, or forwarded to the Board 
pursuant to 38 C.F.R. § 19.37(b), had to be returned to the 
agency of original jurisdiction (AOJ) for review; and, if the 
benefits sought on appeal were not granted, the issuance of a 
Supplemental Statement of the Case, unless that evidence was 
accompanied by a signed waiver of initial consideration by 
the AOJ.  38 C.F.R. § 20.1304(c) (2001).  

However, effective February 22, 2002, the provisions of 
paragraph (c) of 38 C.F.R. § 20.1304 were removed, so as to 
provide that such a waiver is no longer necessary for the 
Board to consider such evidence in the first instance.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker 
v. West, 11 Vet. App. 163, 168 (1998).  

In this case, the Board finds that the question of which 
version of this regulation is more favorable is essentially 
irrelevant because the veteran did submit a waiver of initial 
AOJ consideration of the new evidence, as provided for under 
the old version of 38 C.F.R. § 20.1304(c).  Thus, 
consideration of this evidence by the Board in the first 
instance is appropriate regardless of which version of this 
regulation is applied.


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The veteran was denied due process of law by the RO's 
failure to address evidence that was submitted by the veteran 
in June 2000 or to include that evidence in the claims folder 
before forwarding it to the Board.

3.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to a 
claimed in-service sexual assault/rape.

4.  The veteran's claimed in-service stressor is not related 
to combat.

5.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is supported by credible corroborating evidence.


CONCLUSIONS OF LAW

1.  The Board's August 2000 decision, which denied 
entitlement to service connection for PTSD, is vacated.  38 
U.S.C.A. § 7104 (West 1991); C.F.R. § 20.904 (2001).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001); 67 Fed. Reg. 10,330 (March 7, 2002), (to be 
codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

In a decision dated in August 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

Thereafter, the Board was advised that additional evidence 
germane to this issue was received by the RO in June 2000 but 
was not forwarded to the Board pursuant to 38 C.F.R. § 
19.37(b) for the Board's review.  This evidence includes a 
statement from the veteran's brother that provides possible 
verification of an alleged in-service stressor.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904(a).

The Board finds that its consideration of the veteran's claim 
of entitlement to service connection for PTSD in the August 
2000 decision was not based on the complete record.  Thus, 
the veteran's due process rights were violated.  Therefore, 
the August 2000 decision, which denied service connection for 
PTSD, must be vacated.

Accordingly, the Board's decision of August 2000, which 
denied entitlement to service connection for PTSD, is hereby 
vacated.  38 U.S.C.A. § 7104(a); 38 C.F.R § 20.904.

The Board will now proceed to conduct a de novo review of 
this issue and a new decision will be entered.

Service connection for PTSD

Preliminary matter: Duty to Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the 
supplemental SOC's provided by the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Moreover, the veteran has been provided with a VA examination 
that thoroughly addressed the nature and etiology of his 
claimed disability.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Factual Background

The veteran's service personnel records are negative for any 
indication that he had service in the Republic of Vietnam.  
His DD Form 214 reveals that his military occupational 
specialty was that of "APR" fuels specialist.  According to 
this document, the only award or commendation received during 
service was the National Defense Service Medal.

Service medical records dated in early February 1975 show 
that the veteran was hospitalized at that time for problems 
associated with cold exposure.  It was noted that he had 
spent 1 1/2 days in a camper in the mountains after having 
been caught in a snowstorm.  Physical examination revealed 
that he was alert and well oriented, with no evidence of 
frostbite or any skin changes.  The examiner noted a 
diagnosis of cold exposure with dehydration and 
disorientation.

Approximately one week later, the veteran was transferred to 
a hospital ward.  At that time, he complained of "dropping 
acid" the previous night, with the result that he was "still 
high" and that he felt as if no one were listening to him.  
The veteran reportedly refused medication, and was noted to 
have been somewhat angry about being hospitalized.  He 
reported that the Office of Special Investigations (OSI) had 
been after him "for [the] past five months."  He stated that 
he was being blamed for stealing something that he said he 
did not take.  It was noted that he had received "two article 
15's" and a suspension.  

An examiner noted a diagnosis of "character and behavior."  
In a clinical note dated the day after his admission to the 
hospital ward, it was indicated that he had been admitted 
after he had arrived at the ward "crying and saying he was 
'flipped out'."  Examination revealed no overt evidence of 
any psychosis.  The examiner noted that he was doing quite 
well, but that there were certain "characterological 
problems" evident.  He was discharged the following day with 
a referral to undergo future outpatient treatment.

In a clinical record dated the day of his discharge from the 
hospital ward, it was noted that the veteran had a long 
history of difficulties in the military.  It was explained 
that he had received two article 15's in basic training 
following an argument with his first sergeant.  According to 
the veteran, he had been reassigned to a field he did not 
like following an OSI investigation over allegedly taking 
some equipment.  He stated that he had been camping for one 
week prior to his admission, and had been locked out of his 
trailer.  

It was noted that he was subsequently hospitalized for cold 
exposure, where he responded well to the attention paid him.  
Mental status examination revealed that his mental state 
cleared rapidly in terms of "spaciness," but that he 
continued to appear somewhat depressed.  The examiner 
indicated that he displayed a constricted affect with no 
blunting.  His speech was found to be coherent and logical, 
though he reportedly appeared somewhat anxious, particularly 
concerning the OSI investigation.  

He denied experiencing suicidal ideation, and the examiner 
found that there was no evidence of any thought disorder.  It 
was noted that he displayed a passive and demanding quality, 
particularly in his concern for a transfer.  It was also 
noted that, during his hospitalization, he responded well to 
opportunities to ventilate in ward meetings.  He reportedly 
felt willing to return to his duty station, and had expressed 
his desire to stay in the military.  The examiner noted a 
clinical impression of adjustment reaction to adult life, 
with depression, passive-dependent, and immature personality 
features.

The veteran's service medical records contain a number of 
affidavits from his former in-service associates.  These 
affidavits contain statements detailing various behaviors on 
the part of the veteran, which led to disciplinary action.

In a report of medical examination completed for separation 
in March 1975, it was noted that symptoms such as trouble 
sleeping, depression, and nervous trouble, which were 
reported by the veteran, all referred to the "adjustment 
reaction to adult life" for which he had received treatment 
in February 1975.

Later in March 1975, the veteran underwent psychiatric 
evaluation.  In the report of this evaluation, it was noted 
that he was currently facing court-martial for charges 
related to an incident in which he threatened to injure 
certain individuals, and for transporting a privately owned 
firearm in his van onto the base.  It was also noted that he 
had experienced "difficulties in the Air Force since he 
joined 1 1/2 years ago."  The examiner explained that the 
veteran's difficulties appeared to have begun "with the very 
process of joining."  

The examiner indicated that the veteran's father, who was a 
retired member of the Navy, had apparently wanted his son to 
also join the Navy.  When the veteran informed his father 
that he was joining the Air Force, his father reportedly 
threw a freezer chest at him, and told him never to come home 
again.  Once in the Air Force, the veteran apparently 
received an article 15 in tech school following an argument 
with his first sergeant.  Upon arrival at his duty station, 
he found himself having difficulties when other people 
criticized or yelled at him, and felt that he was being 
criticized for minor matters.  The examiner noted that there 
was an OSI investigation regarding his allegedly taking some 
equipment.  The charges were eventually dropped, although he 
reported that the investigation had taken five months, and 
left him  feeling very nervous and anxious.

In the report of this evaluation, it was further noted that 
the veteran had been hospitalized in early February 1975 at 
March Air Force Base due to dehydration and disorientation 
secondary to being trapped for 1 1/2 days in the mountains by 
snow.  While on the ward, he reportedly became very attached 
to some of the staff members "because he felt this was the 
first opportunity he had to talk to people."  It was noted 
that he apparently kept coming back to the ward, and, shortly 
thereafter, he began crying and saying how depressed he was, 
with the result that he was admitted to the psychiatric ward 
for three days.  The examiner noted that he appeared at that 
time to be very needy in terms of wanting someone to talk to 
and help him out.  

The examiner noted that, following the veteran's discharge 
from the psychiatric ward, he decided to turn himself in to 
the Social Actions Program.  However, he subsequently felt 
that he was being subjected to even more pressure than 
before, and, shortly thereafter, was told that he would be 
discharged from the Air Force.  The veteran was very upset at 
this, inasmuch as he had hoped to make a career of the Air 
Force.  His identification card was taken from him, and he 
was told to report to CBPO to obtain a new one.  At CBPO, he 
was reportedly told that he would get a card which expired in 
30 days.  

This apparently upset him even more, since he had not 
realized that he was so close to being discharged.  He then 
got into an argument with some people at CBPO, and was told 
to "shut up and leave."  He reportedly felt that he was not 
being given a chance to express himself, got angry, and 
threatened to "kill certain individuals of those present."  
The examiner noted that he denied threatening to use a rifle.  
At that point, the veteran reported, he left CBPO, and went 
home to the barracks.  Shortly thereafter, he was reportedly 
told by a friend, to whom he had sold his .22-caliber rifle, 
that the friend did not want the rifle, with the result that 
the veteran took the rifle back, and put it in his van to 
bring it on the base.  

He denied knowing that there was a rule against doing so, and 
that the only rule he was aware of was that he was not 
allowed to have the rifle in the barracks.  He was 
subsequently arrested for the threat that he had made, and 
for bringing the rifle onto the base.  While being processed 
for his arrest, he reportedly got into an argument with the 
security police regarding his concern over money which was 
apparently in his wallet at the time he was put in 
confinement.  He found himself becoming more and more tense, 
and asked his lawyer for permission to see a psychiatrist.  
The examiner noted that his lawyer honored that request.

Upon examination, the examiner found that the veteran 
appeared quite needy for interest and concern.  Much of the 
interview was reportedly spent with the veteran expressing 
how difficult it was to get people to listen to him.  His 
speech was found to be coherent and logical.  His affect was 
notable for occasional expressions of anger when discussing 
problems which he had faced.  There was no evidence of any 
hallucinations or delusions, or of suicidal ideation.  He was 
found to be alert and well oriented, and he stated that his 
main concern was leaving the military, since he felt that he 
had nothing to gain by staying in.  The examiner noted a 
diagnosis of explosive personality, which the examiner 
defined as a character-behavior disorder.  In the opinion of 
the examiner, there appeared to be a long pattern of problems 
relating to the way the veteran was raised, and the behavior 
he had learned over the years.  The examiner also noted a 
diagnosis of adjustment reaction of adult life stemming from 
his personality problems and the particular stresses he had 
been facing in the military.  

In the report of psychiatric evaluation, the examiner 
concluded that, in his opinion, the veteran was not suffering 
from any psychiatric illness which would warrant separation 
from service.  The examiner determined that, at the time of 
events in March 1975, the veteran appeared to have been under 
a tremendous amount of stress.  However, as far as could be 
ascertained, the examiner further determined that he was not 
suffering from any mental disorder or derangement which would 
have prevented him from knowing right from wrong.  The 
examiner decided that, in any event, it was quite apparent 
that the veteran had been under a severe amount of stress, 
and that separation from the military appeared to be both in 
his best interests, and the best interests of the Air Force.

In a report of a VA general medical examination conducted in 
February 1976, no psychiatric complaints or findings were 
noted.

In a letter dated in November 1987, a private physician wrote 
that, in March 1985, the veteran was seen with what was felt 
to be "an anxiety depression."  The physician explained that, 
at the time, he was experiencing considerable problems with 
his marriage and his job.  He was reportedly placed on 
antidepressant medication, and showed some improvement.  In 
the opinion of the physician, his mental condition had 
improved remarkably in the past year.  It was noted that he 
no longer exhibited a marked amount of anxiety, and that his 
depression was much improved.

In the report of a VA evaluation conducted in early February 
1993, it was noted that the veteran had been referred for 
complaints of depression and PTSD.  The examiner explained 
that a counselor at a local Vet Center had referred the 
veteran so that he could get medicine for depression and 
sleep problems.  The examiner noted that he complained of 
experiencing depression for years, with an increase in 
insomnia and nightmares in the past few months.  He denied 
appetite disturbance and episodes of crying, but stated that 
he was angry because a prior physician had refused to give 
him an antacid to go with the pain medication he had 
previously received.  

Upon examination, he reportedly showed good eye contact, with 
no unusual movements, and normal speech.  His thought 
processes were found to be well organized, and no evidence 
was found of any auditory or visual hallucinations, overt 
paranoia, or delusions.  His mood was found to be depressed 
and angry, and his affect was noted to be somewhat 
restricted.  The examiner indicated that he was alert and 
well oriented.  The examiner noted a clinical assessment of 
rule out PTSD.

In a letter dated in March 1993, a private physician wrote 
that he had seen the veteran five days earlier for symptoms 
of anxiety and depression.  The physician also noted was that 
the veteran had been evaluated for PTSD.

In a letter dated in 1993, a VA counselor indicated that the 
veteran was currently receiving counseling for dysthymia.  It 
was noted that the veteran's chief complaints centered around 
problems sleeping, chronic fatigue, poor concentration, 
difficulties with conflict resolution, impairment in social 
and professional relationships, and feelings of hopelessness.

In a VA mental hygiene clinic report dated in March 1993, it 
was noted that the veteran was being followed at a local Vet 
Center for help with multiple psychiatric problems.  The 
examiner indicated that the veteran had experienced episodes 
of explosive behavior and dysphoria, which had cost him jobs 
and relationships.  The examiner noted a diagnosis of major 
depression.

A medical report dated in May 1993 reveals that the veteran 
had requested counseling at a Vet Center in February of 1993.  
He apparently indicated that he had joined the Air Force six 
months after his 18th birthday, but then experienced 
"adjustment difficulties to military life" following basic 
training.  He also reported experiencing interpersonal 
conflicts with his superiors.  According to the veteran, he 
began using marijuana and cocaine as a means of escaping, and 
for stress reduction.  He reported attempting to obtain 
counseling for his problems, but he stated that he was never 
able to receive any such counseling.  He indicated that, 
prior to his discharge in 1975, he was accused of stealing 
aircraft parts.  

He stated that he was beaten by military police during the 
initial phase of the investigation for refusal to agree to 
having his vehicle searched.  He further reported that he was 
raped and sodomized repeatedly by six cellmates during a one-
month period of incarceration.  According to the veteran, 
shortly thereafter, his military legal representative 
obtained his release, and demanded that the veteran be 
hospitalized and treated for his initial beating.  According 
to the veteran, he made no disclosure of the nature of his 
sexual assault at that time.

Describing the veteran's current status, the Vet Center 
counselor wrote that he presented himself as a person who had 
suffered much emotional pain and abuse frequently throughout 
his life.  The counselor concluded that, as a result, he 
remained very sensitive to perceived injustices and 
mistreatment of individuals who lacked the means to stand up 
for themselves.  It was noted that he continued to voice 
complaints of loss of interest in pleasurable activities, 
sleep disturbance, depressive episodes, constricted affect, 
anger mismanagement, difficulty with intimacy, chronic 
fatigue, obsessive behavior, problems with conflict 
resolution, and serious impairment in social and professional 
endeavors.  The counselor noted diagnoses of dysthymia, PTSD, 
and mild obsessive-compulsive personality traits.

In correspondence of May 1993, the veteran's private 
physician indicated that, in November 1987, he suffered a 
considerable amount of stress related to a court case.  It 
was further noted that, in March 1993, he was seen for 
problems of depression.   In the opinion of the physician, he 
had experienced recurrent bouts of anxiety and depression 
over a considerable number of years, which, according to the 
veteran, had been especially severe in the past year and a 
half.  The physician noted that he was unsure as to whether 
or not anyone at VA had given him a diagnosis of PTSD.

In a report of psychiatric evaluation conducted in November 
1993 for the Department of Social Services Division of 
Disability Evaluation located in Sacramento, California, the 
veteran was described as a combat veteran.  This report was 
apparently completed by Dr. HJ, a psychiatrist who had 
treated the veteran.  


It was noted that he had been involved in combat in Vietnam 
while serving with the United States Army.  It was further 
noted that, upon his return from combat, he reportedly 
requested and received treatment for combat stress, which the 
psychiatrist noted was now known as PTSD.  Dr. HJ indicated 
that, as a result, he had apparently been service-connected 
for that disability by VA.  Due to his apparent involvement 
in combat, and his reported history of stress treatment, the 
Mississippi test for combat-related PTSD was administered.  
The psychiatrist noted that he scored well within the PTSD 
zone.  Dr. HJ also noted that his PTSD checklist met all of 
the criteria necessary to support a diagnosis of PTSD.

In December 1993, a psychiatrist reviewed the veteran's 
medical history for the Office of Medical Evaluations.  It 
was noted that he had been granted disability benefits 
allowance based primarily on the November 1993 psychiatric 
evaluation by Dr. HJ, who had treated as well as examined the 
veteran.  In the December 1993 review, the November 1993 
examination was described as "brief," and as not containing a 
mental status examination.  It was also noted that it did not 
contain a standard five axis DSM-III-R diagnosis.  Although 
the psychiatrist noted that reference had been made by Dr. HJ 
to the Mississippi Test for Combat-Related PTSD, it was 
without any description of the nature of that specific test.  

The psychiatrist concluded that, aside from some general 
comments, there was no Medical Source Statement in the 
November 1993 report describing the veteran's residual 
functioning capacities and their relationship to his alleged 
mental disorder.  The psychiatrist also reviewed a report 
dated in August 1993, which was also submitted by Dr. HJ.  
The psychiatrist concluded that it was sparsely detailed, 
containing statements such as "standard post-traumatic stress 
disorder" or "standard Vietnam veteran's behavior" 
substituted for the usual phrases associated with a mental 
status examination.  Based on available information, the 
psychiatrist concluded that it was apparent that the veteran 
had a diagnosable mental disorder manifested by anxiety and 
depression.  

The psychiatrist further concluded, however, that the degree 
to which these conditions affected his current functioning 
was unclear, inasmuch as the conclusions reached did not come 
from any acceptable medical source.  The psychiatrist 
therefore recommended that further development be undertaken.

In a Vet Center treatment summary dated in February 1998, it 
was noted that, in March 1975, the veteran was reportedly 
accused of stealing aircraft parts, and put in a military 
jail.  The veteran indicated that he was then raped by two 
men who stuffed a washcloth in his mouth at March Air Force 
Base in California on the night of March 17, 1975.  He did 
not see his attackers closely because they covered his face 
and upper body with a blanket.  During these alleged rapes, 
he was terrified of being killed.  He reported that he felt 
too ashamed and fearful to report that incident to 
authorities or to anyone else.  

In this treatment summary, the veteran was described as 
having no psychiatric history prior to his military service.  
According to him, while in service, he was sexually harassed 
by a roommate who would masturbate while standing above the 
veteran's bed while he was attempting to sleep.  The veteran 
reportedly warned his roommate to stop this behavior, and, 
when it continued, reported the behavior to a superior 
officer.  The examiner noted that a psychiatric evaluation 
performed at the jail prior to discharge disclosed that the 
veteran appeared to be under a severe amount of stress.  

He reported that, since the time of his discharge from the 
military, he had been able to find jobs, but reportedly lost 
or quit these jobs due to interpersonal conflicts with co-
workers and management staff.  In the opinion of the 
examiner, the veteran was an individual consumed with rage 
about what had happened to him in the service.  The examiner 
noted that, due to feeling ashamed and humiliated about his 
in-service rape, the veteran did not reveal what happened to 
him until recently.  The examiner indicated that the post-
traumatic symptoms of rage, hyperarousal, sleep difficulties, 
alienation, and intrusive thoughts about his rape had taken 
their toll on his social and occupational functioning since 
discharge.  The examiner noted a diagnosis of PTSD, rule out 
intermittent explosive disorder.

In September 1998, a VA psychological examination was 
accomplished.  The examiner noted that the veteran's claims 
file was available for review.  During the examination, the 
veteran reported that the initial traumatic event he 
experienced in service was being repeatedly harassed by a 
roommate in a sexual fashion.  According to the veteran, this 
roommate would masturbate over him while he was sleeping.  
The veteran reportedly told his commanding officer about 
these circumstances, but was denied a transfer to another 
room, or, in the alternative, a transfer of his roommate.  

According to the veteran, this situation was remedied only 
when he got into a fight with his roommate, and beat him up.  
At that time, the veteran and his roommate were reportedly 
separated.  The veteran reported that he then received an 
Article 15, and subsequent disciplinary action for the fight.  
The VA examiner noted that the veteran was later jailed for a 
period of 37 days following an argument with his master 
sergeant during discharge procedures.  It was noted that, 
according to the veteran, on the occasion of his arrest, he 
was beaten with billy clubs by the arresting security guards 
when he did not cooperate in having his vehicle searched.  
The reported stated that he was subsequently raped by two 
other inmates who threatened to kill him if he talked about 
what had happened.  According to the veteran, he did not talk 
about these traumatic events until approximately four years 
previous to the VA examination, when he was in treatment at 
the North Bay Veterans Center in California.

In the report of his VA examination, the examiner noted that 
the veteran had given a long history of PTSD symptoms related 
to the sexually traumatic events which he experienced while 
in the military.  These signs and symptoms reportedly 
included intrusive thoughts and images about his prior 
traumas.  The veteran reportedly complained of distress upon 
exposure to things which reminded him of his military 
experience, as well as hypervigilance.  He stated that he 
experienced "flashback-type" events, in which he vividly 
recalled the experience of his traumatic rape, and felt as if 
he were back in that situation.  

The veteran also gave a long history of irritability and 
outbursts of anger.  The examiner noted that the veteran also 
endorsed signs and symptoms of major depression, including a 
chronically depressed mood, diminished interest in 
pleasurable activities, sleep problems, agitation, fatigue, 
concentration difficulties, and feelings of worthlessness.

The VA examiner noted diagnoses of PTSD and major depression.  
The examiner further noted Axis IV diagnoses of sexual trauma 
experienced in the military, as well as unemployment, 
financial difficulties, and social isolation.  The examiner 
concluded that the veteran met the diagnostic criteria for 
PTSD and major depression, which the examiner noted might in 
part be secondary to the PTSD.  

The examiner commented that, although it did not seem 
possible to verify the claimed sexual stressors, since there 
were no records to this effect in the service records, it was 
nonetheless the opinion of three VA rehab center clinicians 
who had worked with the veteran for a period of five years 
that the claimed traumatic events had taken place.  It was 
reportedly felt to be quite likely that he would not have 
been forthcoming regarding these events at the time of their 
occurrence, and that, even were he to have been, they might 
not have been accurately recorded in his records.  The 
examiner therefore concluded that the veteran's claimed 
stressors were credible and could result in chronic PTSD.

In the statement received at the RO in June 2000, the veteran 
reiterated his assertion that he was raped while incarcerated 
at March Air Force base in 1975.  He also asserted that the 
two Article 15's that he received in service arose out of the 
incident in which his roommate would masturbate while 
standing above his face.  He indicated that he used foul 
language because he was upset that no action was taken to 
transfer his roommate.  The veteran also argued that his PTSD 
began to develop shortly after the incident in which he was 
trapped in the snow for "six days".  He reported that he 
subsequently used LSD as a method of self-medication for 
anxiety.

In June 2000, the veteran also submitted a signed statement 
from his brother.  The brother, EJ, reported that he was 
having dinner at his parents' house one night in 1975 when 
the veteran was home from the military.  During this dinner, 
the veteran apparently reported that he had been raped in 
jail at March Air Force Base.  EJ indicated that he and his 
father tried to help the veteran but could not.  EJ also 
indicated that the veteran had since become very inclusive 
and withdrawn.  

In August 2000, the veteran also submitted a statement from 
an individual, RF, who reported that he first met the veteran 
while hitchhiking in the summer of 1976.  RF explained that 
they got along very well and ended up hanging out together 
for a week.  RF reported that he observed the veteran having 
terrible nightmares and that they eventually "told each 
other our personal stories".  He noted that, among other 
painful experiences, the veteran told him that he was raped.  
Although the veteran reportedly did not go into details, he 
did tell RF that it was the most humiliating and violating 
experience that had ever happened to him.


Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  


The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2001).  The evidence required to support the occurrence of 
an in-service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2001) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which that had 
held that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment was March 7, 1997, 
the date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  

Although service connection may be established based 
on other in-service stressors, the following 
provisions apply for specified in-service stressors 
as set forth below: 

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but 
are not limited to: a request for a transfer to 
another military duty assignment; deterioration 
in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final 
rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation more favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
observes that, in the March 2000 SSOC, the RO referred to the 
obsolete, "clear diagnosis" version of the regulation.  If 
the present case turned upon the diagnosis, the Board would 
have to consider whether a remand of this issue might be 
necessary so that the RO could reconsider the matter under 
the new regulation.  However, because the Board is not 
directly questioning the diagnosis of PTSD, it is the opinion 
of the Board that a remand would simply delay the resolution 
of this claim unnecessarily, with no benefit to the veteran.  
See Winters, Soyini, Sabonis, supra.




Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario which constitutes the claimed personal assault 
"stressor" in service.  As will be discussed below, the 
Board believes that the veteran has submitted evidence 
sufficient to verify that the alleged in-service sexual 
assault did occur.

The veteran's most prominent contention is that he has PTSD 
as a result of an incident in which he was raped by two 
individuals while in jail at March Air Force Base in March 
1975.  In support of this contention, he has submitted lay 
statements from two individuals, including his brother, who 
claim to have been told by the veteran in 1975 and 1976 that 
he was raped in service.  He has also pointed to the opinions 
of several medical care providers who concluded that he has 
PTSD as a result of an in-service rape.  The veteran has 
further asserted that his PTSD is also related to an incident 
in which he was locked out of a cabin and trapped in the 
snow, and to a series of incidents in which his roommate 
would masturbate while standing over his bed.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert, supra.  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, supra.

The Board concludes that the competent and probative evidence 
of record supports a finding that the veteran has PTSD.  The 
Board found the most probative evidence in this regard to be 
the report of the September 1998 VA examiner, who reviewed 
the veteran's claims folder and concluded that he did meet 
the diagnostic criteria for PTSD.  The Board believes this 
opinion to be consistent with the several reports from Vet 
Center counselors who have treated the veteran.  

However, although the evidence does support a finding that 
the veteran has PTSD, the Board notes that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  See Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  If the claimed stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
393, 397 (1998); Cohen, 10 Vet. App. at 147.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  

These provisions also provide an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, military or civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants, and copies of personal diaries or 
journals.  See Manual M21-1, Part III, 5.14(c)(8).  The 
provisions of M21-1 dealing with PTSD are substantive rules 
that are the equivalent of VA regulations; VA is therefore 
required to follow these provisions.  Patton v. West, 12 Vet. 
App. 272, 277 (1999); YR, supra, 11 Vet. App. at 398-99; 
Cohen, 10 Vet. App. at 139.  Moreover, the 2002 amendments to 
38 C.F.R. § 3.304(f), quoted above, have augmented the 
substantive law pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  

In cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280. See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The existence of an event 
alleged as a stressor that results in PTSD (though not the 
adequacy of the alleged event to cause PTSD) is an 
adjudicative, not a medical determination.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Although it appears that the veteran did report to a private 
physician, Dr. HJ, that he engaged in combat in Vietnam, the 
veteran has never specifically alleged to VA that he ever 
served in Vietnam or that he ever engaged in combat while on 
active duty.  In addition, the veteran's service records 
indicate that he had no service in Vietnam or in combat.  
Moreover, his reported in-service stressor of rape is not 
related to combat.  Thus, his assertions, standing alone, 
cannot, as a matter of law, provide evidence to establish 
that an in-service event claimed as a stressor occurred.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994).  

Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

This does not mean that he cannot establish that the alleged 
in-service events occurred, it only means that other 
"credible supporting evidence from any source" is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizoglio, 
supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, ___ Vet. App. 
___, No. 00-2083, slip op. at 3 (May 24, 2002).  Thus, even 
though the September 1998 VA examiner believed that the 
veteran's statements regarding his in-service rape were 
credible, there must be other credible evidence of record to 
verify that it in fact occurred.

In this case, the veteran's service records reflect that he 
exhibited a number of behavioral problems and received 
several disciplinary actions while on active duty.  Evidence 
of such problems can serve to corroborate a report of rape if 
the problems demonstrate that a change occurred in the 
claimant's behavior around the same time as the alleged 
sexual assault occurred.  See Manual M21-1, Part III, 
paragraph 5.14c (Feb. 20, 1996), supra.  

However, in this case, it appears that the veteran's problems 
clearly began prior to the imprisonment in which the alleged 
rape occurred.  Furthermore, in light of the substantial 
behavioral problems exhibited by the veteran prior to his 
incarceration in March 1975, it is difficult to ascertain any 
worsening of that behavior following his release from 
incarceration.  Thus, there appears to be no evidence of a 
"change" in behavior during the period in question that 
could support his allegation of having been raped in jail.  


Accordingly, the Board finds that the evidence of behavioral 
problems and disciplinary actions in service offers no 
guidance in determining whether the alleged rape actually 
occurred.

Because corroborative evidence of the claimed in-service rape 
cannot be found by looking for changes in the veteran's 
behavior, the Board has looked to other alternative sources 
for corroboration.  In particular, the Board notes that the 
provisions of M21-1 and the new version of 38 C.F.R. 
§ 3.304(f) specifically note that testimonial statements from 
confidants and family members can serve to corroborate the 
occurrence of a stressor.  As discussed above, the veteran 
has submitted statements from two individuals who reported 
that the veteran told them about the rapes shortly after they 
occurred.  

The first statement was from the veteran's brother who 
claimed that the veteran told him about the rape when he was 
home from the military in 1975 and they were having dinner at 
his parents.  The second statement was from RF, who reported 
that he first met the veteran while hitchhiking in the summer 
of 1976.  RF explained that they got along very well and 
ended up hanging out together.  He reported that he observed 
the veteran having terrible nightmares and that they 
eventually shared personal information, which included the 
veteran informing him of his rape in service.  Thus, these 
statements constitute evidence that the veteran reported the 
occurrence of the alleged in-service rape within a short 
period of time after it occurred.  Thus, Board finds that 
there is corroborative evidence of record showing that the 
veteran was the victim of sexual assault while on active 
duty.  See M21-1, Part III, 5.14(c)(2), (3), (4), (7), (8); 
see also Patton, supra.  

As discussed above, the record reflects that the veteran was 
afforded a VA examination in September 1998 during which he 
was given a diagnosis of PTSD.  The examiner explained that 
his diagnosis was specifically based upon the veteran's 
alleged in-service rape.  

Thus, there is credible evidence of record showing that the 
alleged in-service rape occurred, and competent evidence 
indicating that the veteran has PTSD as a result of that 
rape.  Accordingly, the Board finds that service connection 
for PTSD, resulting from an in-service sexual assault, is 
warranted.  See 38 C.F.R. § 3.304(f); see also M21-1, Part 
III, 5.14(c). 

The Board notes in passing that the veteran has reported 
other in-service stressors that he believed contributed to 
PTSD.  He has alleged that the disability was related to the 
incident in which he was trapped in the snow, and to the 
incidents in which his roommate would stand over him and 
masturbate while he was trying to sleep.  The Board notes 
that it does not appear that any examiner has ever found that 
these incidents contributed to his development of PTSD.  In 
any event, the Board has already determined that service 
connection is warranted for PTSD based upon his in-service 
rape.  Thus, further discussion regarding the other alleged 
in-service stressors is moot because the benefit sought on 
appeal has been granted.

In summary, the Board concludes that entitlement to service 
connection for PTSD, resulting from an in-service sexual 
assault, is warranted.  Accordingly, the benefit sought on 
appeal is granted.


ORDER

The August 2000 decision, wherein the Board denied 
entitlement to service connection for PTSD, is vacated.

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

